

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) by and between
American Casino & Entertainment Properties LLC (the “Employer”), at 2000 Las
Vegas Blvd, South, Las Vegas, Nevada 89104, and Phyllis A. Gilland (“Employee”),
of Henderson, Nevada.


1.           Employment. Upon the terms and conditions hereinafter set forth,
the Employer hereby agrees to employ Employee and Employee hereby agrees to
become employed by the Employer. During the Term of Employment (as hereinafter
defined), Employee shall be employed in the position of Senior Vice President,
General Counsel and Secretary, reporting to the Board of Directors, and shall
also serve in other positions of the affiliates of the Employer as may be
designated (the “Designated Affiliates”) from time to time by the Chief
Executive Officer or the board of members of the Employer (the “Board”),
provided that such Designated Affiliates are engaged in businesses relating to
gaming, casino or resort operation or development (collectively, the “Gaming
Business”).


During the Term of Employment, Employee shall devote his professional attention,
on a full time basis, to the business and affairs of the Employer and the
Designated Affiliates, shall use his best efforts to advance the best interest
of the Employer and the Designated Affiliates and shall comply with all of the
policies of the Employer and the Designated Affiliates, including, without
limitation, such policies with respect to legal and gaming compliance, conflicts
of interest, confidentiality and business ethics as are from time to time in
effect.


2.           Term. The employment period shall commence on April 1, 2014 and
continue through the period ending upon a Termination Event (as defined in
Section 7) (the “Term of Employment”).


3.           Compensation. For all services to be performed by Employee under
this Agreement, during the Term of Employment, Employee shall be compensated in
the following manner:


(a)           Base Compensation. The Employer will pay Employee a salary (the
“Base Salary”) at an annual rate of $220,000.00. The Base Salary shall be
payable in accordance with the normal payroll practice of the Employer for other
similarly situated employees.


(b)           Benefit Programs. During the Term of Employment, Employee shall be
entitled to participate in the Employer’s benefit plans as are generally made
available from time to time to similarly situated employees, subject to the
terms and conditions of such plans, and subject to the Employer’s right to
amend, terminate or take other similar actions with respect to such plans. In
the event that, during the Term of Employment, the Employer awards to its
employees stock options or restricted stock in anticipation of a public
offering, Employee shall be eligible to receive an award of such options or
restricted



 
 

--------------------------------------------------------------------------------

 



stock comparable to that received by other employees at a similar pay level
and/or position with the Employer; provided, however, that the decision to make
any such award to Employee and the amount of any such award shall be subject to
the review and approval of the Board, in its sole and absolute discretion.


(c)           Bonus Compensation. During the Term of Employment, Employee shall
be eligible to receive an annual bonus, as may, from time to time, be determined
in the sole discretion of the Board (the “Bonus Compensation”).


(d)           Expense Payments and Reimbursements. To the extent Employee incurs
necessary and reasonable travel or other business expenses in the course of
Employee’s employment, Employee shall be reimbursed for such expenses, upon
presentation of written documentation in accordance with the Employer’s policies
in effect from time to time.


4.           Licensing Requirements. Employee acknowledges that the Employer is
engaged in a business that is subject to and exists because of privileged
licenses issued by governmental authorities in Nevada and other jurisdictions in
which the Employer or its affiliates are engaged in the Gaming Business from
time to time. If Employee has not previously completed required licensing, or if
additional licensing is required of Employee, and Employee is requested to do so
by Employer, the Employee shall apply for and obtain any license, qualification,
clearance or the like which shall be requested or required of Employee by any
regulatory authority having jurisdiction over the Employer.


5.           Failure to Satisfy Licensing Requirement. If Employee fails to
satisfy any licensing requirement referred to in Section 4 above, or if any
governmental authority directs the Employer to terminate any relationship it may
have with Employee, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, this Agreement may be terminated by Employer
and the parties’ obligations and responsibilities shall be determined by the
provisions of Section 8(a).


6.           Policies and Procedures. In addition to the terms herein, Employee
agrees to be bound by Employer’s policies and procedures, as they may be amended
by Employer from time to time, appearing in an Employer handbook, business
practices manual, ethics manual, or other similar document. In the event the
terms in this Agreement conflict with any of Employer’s policies and procedures,
the terms of this Agreement shall control.


7.           Termination. This Agreement shall terminate and the Term of
Employment shall end, on the first to occur of (each a “Termination Event”):



 
(a)
The death of Employee or Employee’s separation from service due to a total or
partial disability that renders Employee unable to perform his essential job
functions for the Employer for a period of at least 180 consecutive business
days;
       
(b)
Employee’s separation from service due to a termination by the Employer with (i)
Cause (as hereinafter defined) or (ii) without Cause (including, but not limited
to, in connection with a change of control or bankruptcy); or



2

 
 

--------------------------------------------------------------------------------

 




 
(c)
Employee’s separation from service due to a resignation by the Employee either
(i) without Good Reason (defined below) or (ii) with Good Reason (and without
limiting the effect of such resignation, Employee agrees to provide the Employer
with not less than 30 days prior written notice of his resignation).



As used herein, “Cause” and “Good Reason” shall have the meanings ascribed to
them in the W2007/ACEP Holdings, LLC 2013 Management Incentive Plan.


8.           Effect of Termination. In the event of a Termination Event, all
rights of Employee under this Agreement, including all rights to compensation,
shall end at termination date and Employee, or Employee’s estate or
beneficiaries in the case of death, shall only be entitled to be paid the
amounts set forth in this Section 8 below.



 
(a)
In the event that the Term of Employment ends (i) for the reason set forth in
Section 7(c)(i) above (i.e. resignation without Good Reason), (ii) for the
reason set forth in Section 7(b)(i) (with Cause), or (iii) for the reason set
forth in Section 5 (Failure to Satisfy Licensing Requirement) then, in lieu of
any other payments of any kind, Employee shall be entitled to receive, within
the earlier to occur of (X) the next regularly scheduled Company Payroll Payment
Date following the date on which the Termination Event in question occurred (the
“Clause (a) Termination Date”) and (Y) seven (7) days following the Clause (a)
Termination Date, any amounts of:




   
(A)
Base Salary due and unpaid to Employee from the Employer as of the Clause (a)
Termination Date;
           
(B)
Bonus Compensation earned and due and unpaid to Employee from the Employer as of
the Clause (a) Termination Date,
           
(C)
continued participation in Employer’s group medical plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) at Employee’s
cost provided Employee is eligible for and timely and properly elects to receive
such COBRA coverage and
           
(D)
unpaid, but incurred business expense reimbursements pursuant to Section 3(d).




 
(b)
In the event that the Term of Employment ends (i) for the reasons set forth in
Section 7(a) above (death or termination due to disability); 7(b)(ii) above
(without Cause); or Section 7(c)(ii) above (resignation with Good Reason), then,
in lieu of any other payments of any kind, Employee shall be entitled to
receive:




   
(A)
within the earlier to occur of (X) the next regularly scheduled Company Payroll
Payment Date following the date on which the Termination Event in question
occurred (the “Clause (b) Termination Date”) and (Y) seven (7) days following
the Clause (b) Termination Date, any amounts of



3



 
 

--------------------------------------------------------------------------------

 




     
(i)
Base Salary due and unpaid to Employee from the Employer as of the Clause (b)
Termination Date;
               
(ii)
Bonus Compensation earned and due and unpaid to Employee from the Employer as of
the Clause (b) Termination Date;
               
(iii)
continued participation in Employer’s group medical plan pursuant to COBRA at
Employee’s cost provided Employee is eligible for and timely and properly elects
to receive such COBRA coverage; and
                (iv) unpaid, but incurred business expense reimbursements
pursuant to Section 3(d); and




   
(B)
on the on the sixtieth (60th) day following the Clause (b) Termination Date:




     
(i)
a severance amount equal to one (1) year of Base Salary (the “Severance
Payment”) due and payable to Employee on the sixtieth (60th) day following the
date on which the Termination Event in question occurred; and
               
(ii)
one hundred percent (100%) of any then unvested portion of any equity awards
issued by Employer to Employee shall vest and, if applicable, become
exercisable, in each case, in accordance with the W2007/ACEP Holdings, LLC 2013
Management Incentive Plan and the applicable award agreements (the “Additional
Equity Vesting”).



Notwithstanding the foregoing, Employee’s right to receive the Severance Payment
and the Additional Equity Vesting shall be conditioned on the Employee’s
delivery (and non-revocation) of an executed general release of claims, in the
Form set out hereto as Exhibit A, in favor of the Employer, the Designated
Affiliates, and their respective officers, directors, employees and affiliates,
in a form satisfactory to the Employer within sixty (60) days, or as otherwise
required by law, following the Termination Event. If Employee fails to comply
with the restrictive covenants contained in Sections 9, 10 and 11, other than
any isolated, insubstantial and inadvertent failure that is not in bad faith,
Employee agrees to repay the Severance Payment to the Employer.


9.           Non-Disclosure. During the Term of Employment and at all times
thereafter, Employee shall hold in a fiduciary capacity for the benefit of the
Employer, each Designated Affiliate and each of their affiliates, respectively,
all secret or confidential information, knowledge or data, including, without
limitation, trade secrets, identity of investments, identity of contemplated
investments, business opportunities, valuation models, contractual
relationships, marketing practices, management policies and methodologies,
relating to the business of the Employer, the Designated Affiliates or their


4



 
 

--------------------------------------------------------------------------------

 



affiliates, and their respective business as, obtained by Employee at any time
during Employee’s employment by the Employer(“Confidential Information”);
provided, however, that Confidential Information does not include information
that was or becomes generally available to the public, other than as a result of
a disclosure by Employee, directly or indirectly, or as a result of the
violation by a third party of the Employer’s confidentiality rights. Employee
also agrees to keep confidential and not disclose to any unauthorized Person any
personal information regarding the Designated Affiliates or any of their
affiliates and any member of the immediate family of any such Person (and all
such personal information shall be deemed “Confidential Information” for the
purposes of this Agreement). Employee shall not, without the prior written
consent of the Employer: (i) except to the extent compelled pursuant to the
order of a court or other body having jurisdiction over such matter or based
upon the advice of counsel that such disclosure is legally required, communicate
or divulge any Confidential Information to anyone other than the Employer and
those designated by the Employer; or (ii) use any Confidential Information for
any purpose other than the performance of his duties as an employee of the
Employer. Employee will assist the Employer, at the Employer’s expense, in
obtaining a protective order, other appropriate remedy or other reliable
assurance that confidential treatment will be accorded to any Confidential
Information disclosed pursuant to the terms of this Agreement.


In no event shall Employee during or after his employment hereunder, make any
public statement that would libel, slander or disparage the Employer, the
Designated Affiliates, any controlling Person of the Employer, the Designated
Affiliates, their respective affiliates and family members or any of their
respective officers, directors or employees.


All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Employer’s time or with the use of the Employer’s
facilities or materials, shall be the property of the Employer and shall be
promptly and fully disclosed by Employee to the Employer. Employee shall perform
all necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents, or instruments requested by the Employer)
to vest title to any such Inventions in the Employer and to enable to the
Employer, at its expense, to secure and maintain domestic and/or foreign patents
or any other rights for such Inventions.


10.           Non-Compete. During the Term of Employment, except where
specifically waived by Company in writing, and, after a Clause (b) Termination,
for a period of six (6) months following the last day of Employee’s employment
by the Employer, Employee will not, either directly or indirectly, as principal,
agent, owner, employee, partner, investor, shareholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever own, operate, carry on
or engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in the hotel or
casino business in or within one hundred (100) miles of the Stratosphere Hotel
and Casino.


5

 
 

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, nothing in this Agreement will prohibit Employee
from investing in the securities of private companies in which he does not
participate in the management (either as an employee, officer or director),
provided that such investment has been cleared in accordance with all investment
or insider trading policies applicable to Employee.


11.           Non-Solicitation. Employee covenants and agrees with the Employer
and its subsidiaries that, during Employee’s employment by the Employer and for
one (1) year following the last day of Employee’s employment by the Employer,
Employee shall not directly, or indirectly, for himself or for any other Person:



 
(i)  Approach, solicit, contract with, interfere with or hire any current
advertiser, supplier, vendor, client, customer, independent contractor, broker
or employee of Employer, Designated Affiliate or their subsidiaries or
affiliates with a view towards enticing such person to cease his/her/its
relationship with the Employer or with any Designated Affiliate or their
subsidiaries or affiliates, without the prior written consent of the Employer,
such consent to be within the Employer’s sole and absolute discretion.
     
(ii)  Induce or advise any Person not to do business with the Employer, any
Designated Affiliate or any of their subsidiaries or affiliates.



12.           Restrictive Covenants. Employee represents to and agrees with the
Employer that the enforcement of the restrictions contained in Sections 9, 10
and 11 would not be unduly burdensome to Employee and that such restrictions are
reasonably necessary to protect the legitimate interests of the Employer.
Employee agrees that the remedy of damages for any breach by Employee of the
provisions of either of these sections may be inadequate and that the Employer
shall be entitled to injunctive relief, without posting any bond. In the event
the terms of Section 10 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, or to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action. This section constitutes an independent and separable
covenant that shall be enforceable notwithstanding any right or remedy that the
Employer may have under any other provision of this Agreement or otherwise.


13.           Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) when personally delivered, (b) the business
day following the day when deposited with a reputable and established overnight
express courier (charges prepaid), or (c) five (5) days following mailing by
certified or registered mail, postage prepaid and


6



 
 

--------------------------------------------------------------------------------

 



return receipt requested. Unless another address is specified, notices shall be
sent to the addresses indicated below:


To Employer:
American Casino & Entertainment Properties, LLC
2000 Las Vegas Blvd, S
Las Vegas, Nevada 89012
Attn: General Counsel


To Employee:
Phyllis A. Gilland
380 Terrabianca Circle
Henderson, NV 89012
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


14.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
previous written, and all previous or contemporaneous oral negotiations,
understandings, arrangements, and agreements (including, but not limited to, any
prior employment agreement between Employee and the Employer).


15.           Indemnity. The Employer shall indemnify Employee to the fullest
extent permitted by Nevada law, except for Employee’s gross negligence or
criminal acts.


16.           Governing Law. This Agreement will be interpreted and the rights
of the parties determined in accordance with the laws of the United States
applicable thereto and the internal laws of the State of Nevada. Further, venue
for any dispute resolution process that occurs pertaining to this Agreement or
the subject matter of this Agreement shall lie exclusively in the federal or
state courts of Nevada, located in Las Vegas, Nevada, in any action, suit or
proceeding arising out of or relating to this Agreement or any matters
contemplated hereby, and any such action, suit or proceeding shall be brought
only in such court.


17.           Representations and Warranties. Employee hereby represents and
warrants that:


a.           They are not a party to any contract, commitment or agreement, nor
subject to, or bound by, any order, judgment, decree, law, statute, ordinance,
rule, regulation or other restriction of any kind or character, which would
prevent or restrict him from entering into and performing his obligations under
this Agreement;
 
b.     A portion of the compensation and consideration to be paid to Employee
hereunder is in consideration for: (i) the Employer’s agreement to employ
Employee; (ii) agreement that the covenants contained in Sections 9, 10 and 11
are reasonable, appropriate and suitable in their geographic scope, duration and
content; (iii) agreement


 
7



 
 

--------------------------------------------------------------------------------

 



that Employee shall not, directly or indirectly, raise any issue of the
reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) agreement that such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms; and, (v) the free and full assignability of such covenants and
agreement upon a sale or other transaction of any kind relating to the ownership
and/or control of the Employer;


c.           The enforcement of any remedy under this Agreement will not prevent
Employee from earning a livelihood, because Employee’s past work history and
abilities are such that Employee can reasonably expect to find work irrespective
of the covenants and agreements contained in Section 10 above;


d.           The covenants and agreements stated in Sections 9, 10, 11 and this
Section 17, are essential for Employer’s reasonable protection; and


e.           Employer has reasonably relied on these covenants and agreements by
Employee.


Additionally, Employee agrees that in the event of Employees breach or
threatened breach of any covenants and agreements set forth in Sections 9, 10
and 11 above, Employer may seek to enforce such covenants and agreements through
any equitable remedy, including specific performance or injunction, without
waiving any claim for damages. In any such event, Employee waives any claim that
Employer has an adequate remedy at law or for the posting of a bond.


18.           Legal Assistance. Employee acknowledges that he has had the
assistance of legal counsel in reviewing and negotiating this Agreement.


19.           Construction. This Agreement shall be deemed drafted equally by
both parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principal that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.


20.           Survival. This Agreement and all of its provisions, other than the
provisions of Section 9, Section 10 and Section 11 hereunder (which shall
survive termination), shall terminate upon Employee ceasing to be an employee of
the Employer for any reason.
 
21.   Employee Death. In the event of the death of Employee during the Term of
Employment, Employee’s heir shall be entitled to receive all payments otherwise
earned, vested, due and unpaid to the Employee from the Employer pursuant to the
terms and conditions of this Agreement as or the date of Employee’s death.
 


8



 
 

--------------------------------------------------------------------------------

 



22.           Tax Withholding. Notwithstanding any other provision of this
Agreement, Employer may withhold from any amounts payable under this Agreement,
or any other benefits received pursuant hereto, such Federal, state, local and
other taxes as shall be required to be withheld under any applicable law or
regulation.


23.           Limitation of Damages. In no event shall either party be liable to
the other, except with respect to third party claims, for any consequential,
incidental, indirect, punitive, exemplary or special damages.


24.           Golden Parachute Tax Liability. Employee acknowledges and agrees
that he shall be solely responsible for the payment of all federal, state and
other income taxes, excise taxes and other taxes that may be payable from time
to time by Employee with respect to all payments of benefits earned or received
by or payable to Employee under this Agreement (whether consisting of Base
Salary, Bonus Compensation, Severance Payment, or otherwise) and shall not be
entitled to receive any “gross-up payments” or other additional payments from
the Employer or its affiliates on account of , with respect to, in mitigation
of, or as set-off against, such taxes.


Without limiting the foregoing, if it is determined that any amount, right or
benefit paid or payable (or otherwise provided or to be provided) to Employee by
the Employer or any of its affiliates under this Agreement or any other plan,
program or arrangement under which Employee participates or is a party (whether
consisting of Base Salary, Bonus Compensation, Severance Payment, or otherwise)
(collectively, “Benefits”), would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code, as amended (the
“Code”), subject to the excise tax imposed by Section 4999 of the Code, as
amended from time to time (the “Excise Tax”), then Employee’s Benefits will be
either:



 
(a)
delivered in full and Employee shall be solely responsible for the payment of
the Excise Tax and shall not be entitled to receive any “gross-up payments” or
other additional payments from the Employer or its affiliates on account of,
with respect to, in mitigation of, or as a set-off against, such Excise Tax; or
       
(b)
Delivered as to such lesser extent which would result in no portion of such
Benefits being subject to the Excise Tax,

 
whichever of the foregoing amounts results in the receipt by Employee of the
greatest amount of Benefits on an after-tax basis, taking into account
applicable federal, state and local income taxes and the Excise Tax.
 
25.   Section 409A. This Agreement is intended to comply with or be exempt from
the requirements of Section 409A of the Code with respect to amounts, if any,
subject thereto and shall be interpreted, construed and performed consistent
with such intent. Each payment under this Agreement will be treated as a
separate payment for purposes of Section 409A of the Code. To the extent any
expense reimbursement or in-kind benefit under this Agreement is determined to
be subject to Section 409A of the Code, the

 
9



 
 

--------------------------------------------------------------------------------

 



amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which Employee incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.


26.           Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under, or would require the commission of any
act contrary to, existing or future laws, such provisions shall be fully
severable, the Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement a legal and enforceable provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible.


27.           No Waiver of Breach or Remedies. No waiver by Employee or Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.


28.           Amendment or Modification. No amendment, modification, termination
or waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by an authorized representative of the Employer
(other than Employee) and Employee, nor consent to any departure by Employee or
the Employer from any of the terms of this Agreement shall be effective unless
the same is signed by an authorized representative of the affected party. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.


29.           Headings. The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.
 
30.   Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Employee without the prior written consent
of Employer in its sole and absolute discretion. Notwithstanding the foregoing,
this Agreement shall be binding on and inure to the benefit of Employee and
Employee’s heirs, executors, administrators and legal representatives. Employee
expressly understands and agrees this Agreement shall be binding on and inure to
the benefit of Employer and its successors and assigns, including successors by
merger and operation of law and that the Employer

 
10



 
 

--------------------------------------------------------------------------------

 



may fully and freely assign this entire Agreement, including but not limited to
those provisions appearing in Sections 9, 10 and 11 herein, or any part of its
rights and obligations under this Agreement at any time without Employee’s
consent and following such assignment all references to the Employer shall be
deemed to refer to such assignee and Employer shall thereafter have no
obligation under this Agreement.


31.           Use of Employee’s Name, Voice and Likeness. Employee hereby
irrevocably grants the Employer the unrestricted right, but not the obligation,
to use Employee’s name, voice or likeness for any publicity or advertising
purpose in any medium now known or hereafter existing.










Remainder of page left intentionally blank


11



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Employer and Employee have entered into this Agreement
in Las Vegas, Nevada as of  5-15-14, 2014.


AMERICAN CASINO &
ENTERTAINMENT PROPERTIES,
LLC
         
By:
/s/ [ILLEGIBLE]     
Name:
     
Title:
                   
EMPLOYEE:
         
By:
  /s/ Phyllis A. Gilland        















12



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Date


Name
Address






Re:
Separation Agreement and Release



Dear _______________:





 
This letter, upon your signature, will constitute the Agreement between you and
American Casino & Entertainment Properties LLC (the “Company”) on the terms of
your separation from employment.






 
1.
Your employment with the Company will terminate effective _______, 20 __,
(“Effective Date”).
       
2.
In addition you will receive the severance payments and benefits due to you
under Section 8(b) (Effect of Termination) of the Amended and Restated
Employment Agreement, dated _________, 2014, by and between you and the Company
(as may be amended from time to time, the “Employment Agreement”). The health
benefits will be offered to you under the current Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) laws. You will not be permitted to
participate in any other benefit program offered by the Company not clearly
expressed herein or under the Employment Agreement. You agree that this
consideration exceeds any payment, benefit, or other thing of value to which you
otherwise would be entitled absent this Agreement.
       
3.
As consideration and inducement to the Company to grant you the consideration
described in paragraph 2. above, you, for yourself, your heirs, executors,
administrators, representatives, agents, successors and assigns, irrevocably and
unconditionally release the Company, its parent, members, subsidiaries and
affiliates (including any Designated Affiliate, as defined in the Employment
Agreement), and their respective officers, directors, managers, representatives,
agents and employees (collectively, the “Releasees”), from any and all claims,
liabilities, causes of action, rights, judgments, damages, charges, complaints
or grievances of any nature whatsoever, whether known or unknown, which you have
or ever have had against the Releasees by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter up to arid
including your execution of this Agreement, including, but not limited to, (i)
those arising under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, as amended, the Older
Worker Benefits Protection Act, the Americans with Disabilities Act, the Family




 
 

--------------------------------------------------------------------------------

 




   
Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Civil Rights Act of 1991, as amended, the Worker Adjustment and Retraining
Notification Act, the Nevada Fair Employment Practices Act, as well as any other
federal, state or local law (statutory or decisional), regulation or ordinance,
and (ii) any tort and/or contract claims, including, but not limited to, any
claims of wrongful discharge, defamation, emotional distress, nonphysical
injury, personal injury or sickness or other harm. You further agree not to
institute any legal actions against the Company for any claim arising out of
your employment or the termination thereof, excluding any claim to enforce your
rights under this agreement. You represent that you have not filed any
complaints, claims, charges or actions against the Releasees with any federal,
state or local agency or court based on actions occurring at any time up to the
date of your execution of this Agreement, and you agree to waive any right that
you may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any such complaints, claims, charges or actions.
       
4.
You agree to keep confidential and not to disclose to persons other than your
family members, attorneys, accountants, personal advisors or authorities (as
required) the facts and terms of this agreement and the discussions leading up
to the preparation and signature of this agreement.
       
5.
You acknowledge that the confidentiality, non-disparagement and restrictive
covenants provisions under Section 9 (Non-Disclosure), Section 10 (Non-Compete)
and Section 11 (Non-Solicitation) of the Employment Agreement will continue to
apply after the Effective Date for the period of time specified in such
provisions. You affirm that such provisions would not be unduly burdensome to
you and are reasonably necessary to protect the legitimate interests of the
Company.
       
6.
You agree and acknowledge that should you violate any term of this Agreement,
the amount of damages that the Company would suffer as a result of such
violation would be difficult to ascertain. You further agree and acknowledge
that in the event of a breach or any term of this Agreement, the Company’s duty
to provide you with any payments pursuant to this Agreement shall immediately
cease, and, in addition to injunctive relief or any other damages, the Company
may recover all consideration paid pursuant to this Agreement, as well as all
costs and expenses incurred by the Company in enforcing this Agreement or
defending against a suit brought in violation of this Agreement, including
reasonable attorneys’ fees.
       
7.
This letter sets forth the entire agreement between you and the Company.
       
8.
You have [twenty one (21)][forty five (45)] days to consider this agreement from
the date that it was first given to you, although you may accept it at any time
within the [twenty one (21)][forty five (45)] day period. You are advised to
consult with an attorney to review this agreement.
       
9.
You have seven (7) days after signing this agreement to revoke it by notifying
the Company’s General Counsel, in writing, of such revocation within the seven
(7) day period. All notices or communications under this Agreement shall be in
writing and in




 
 

--------------------------------------------------------------------------------

 






   
accordance with Section 13 (Notice) of the Employment Agreement. If you do not
revoke the agreement, it will become effective on the eighth day after you sign
it.
       
10.
You acknowledge that material to the inducement for the Company to enter into
this Agreement are the waiver and release, covenants and conditions set forth
herein.
       
11.
Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of the Company or any of the other
Releasees.
       
12.
All matters affecting this Agreement will be governed by, and interpreted and
construed in accordance with, the laws of the State of Nevada. In the event any
provision or part of this Agreement is found to be invalid or unenforceable,
only that particular provision or part so found, and not the entire Agreement,
will be inoperative.







Remainder of page left intentionally blank



 
 

--------------------------------------------------------------------------------

 



To accept this Agreement, please date and sign this letter and return it to me
at American Casino & Entertainment Properties, LLC, c/o Stratosphere Casino
Hotel and Tower, 2000 Las Vegas Blvd., South Las Vegas Nevada 89104. The
additional copy is for your files.



 
Company









I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET
FORTH HEREIN. I FURTHER ACKNOWLEDGE THAT I HAVE KNOWINGLY AND VOLUNTARILY
ENTERED INTO THIS AGREEMENT, THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT, THAT I AM NOT
WAIVING AND RELEASING RIGHTS OR CLAIMS THAT MAY ARISE AFTER THIS AGREEMENT, THAT
I AM EXECUTING THIS AGREEMENT, INCLUDING THE WAIVER AND RELEASE, IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH I ALREADY AM ENTITLED,
AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY AND ENCOURAGED TO HAVE THIS AGREEMENT
REVIEWED BY MY ATTORNEY. I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED [21][45]
DAYS TO CONSIDER THIS AGREEMENT AND THAT I HAVE 7 DAYS AFTER SIGNING THIS
AGREEMENT TO REVOKE IT BY NOTIFYING THE COMPANY’S GENERAL COUNSEL, IN WRITING,
OF MY REVOCATION. I FURTHER ACKNOWLEDGE THAT THE WAIVER AND RELEASE IN THIS
AGREEMENT IS BEING REQUESTED IN CONNECTION WITH THE CESSATION OF MY EMPLOYMENT
WITH THE COMPANY AND IN EXCHANGE FOR MY RECEIPT OF CONSIDERATION TO WHICH I
OTHERWISE WOULD NOT BE ENTITLED.






Dated: ________________, 20___
         
Signature
 



 
 
 

--------------------------------------------------------------------------------
